                          Case 17-14711-LMI                      Doc 489-3             Filed 09/11/20               Page 1 of 7


Date           Services                                                                            Atty.               Hours      Rate    Value
                                                               B110 - CASE ADMINISTRATION
     3/9/2020 Review/analyze service list for bar order motion and confer with defense    WIRTH, STEVEN R.               0.80   550.00     440.00
              counsel re: same.
    3/23/2020 Draft Notice of Filing Liquidating Trustee Report for the Period October 1, MEEHAN, JENNIFER S.            0.20   275.00      55.00
              2019 to December 31, 2019 and coordinate electronic filing of same.

    3/27/2020 Communicate with D&O defense counsel regarding advancement of defense           WIRTH, STEVEN R.           0.40   550.00     220.00
              costs.
     4/6/2020 Coordinate electronic filing of Post-Confirmation Quarterly Reports for the     MEEHAN, JENNIFER S.        0.20   275.00      55.00
              1st Quarter.
     4/6/2020 Review and coordinate filing of quarterly reports.                              WIRTH, STEVEN R.           0.40   550.00     220.00
     4/8/2020 Review/analyze plan and DS and revise/edit distribution analysis.               WIRTH, STEVEN R.           0.90   550.00     495.00
     4/9/2020 Review and respond to multiple communications concerning D&O                    MARKS, D. BRETT            0.70   660.00     462.00
              settlement and SEC Objection
    4/13/2020 Review and analyze memo from John Dicks and Steve Wirth with                    GOLD, ANDREW P.            2.40   755.00    1,812.00
              attachments outlining issues for analysis; review court docket relating to
    4/14/2020 Meeting with Wirth to discuss SEC Objection to D&O settlement                   MARKS, D. BRETT            0.50   660.00      330.00
    4/17/2020 Review and analyze GN Hearing Care's Motion for Protective Order; Trustee's     GOLD, ANDREW P.            1.80   755.00    1,359.00
              Response to Motion for Protective Order; and GN Hearing Care Corporation's
              Reply in Support of Motion for Protective Order; additional review of docket.

    4/21/2020 Review and coordinate filing MOR.                                               WIRTH, STEVEN R.           0.30   550.00     165.00
    4/27/2020 Review of new D&O litigation filings; memo to S. Wirth re: preparation for      MARKS, D. BRETT            0.70   660.00     462.00
              upcoming hearing
    4/27/2020 Review/analyze plan and confirmation order and revise/edit distribution         WIRTH, STEVEN R.           1.10   550.00     605.00
              analysis.
    4/28/2020 Work on bar issues and memo to S. Wirth for preparation of 4/29/20 hearing      MARKS, D. BRETT            1.00   660.00     660.00

    4/28/2020 Draft Notice of Filing Liquidating Trustee Report for the Period January 1,     MEEHAN, JENNIFER S.        0.30   275.00      82.50
              2020 to March 31, 2020 and coordinate electronic filing of same.

    4/29/2020 Review of new filings; meeting with S. Wirth to discuss going forward           MARKS, D. BRETT            0.80   660.00     528.00
              strategy
    4/30/2020 Communications with Liquidating Trustee regarding transfer of settlement        MEEHAN, JENNIFER S.        0.20   275.00      55.00
              funds from David Angstadt and coordinate same.
     5/5/2020 Communicate with creditors/shareholders re: D&O settlement and possible         WIRTH, STEVEN R.           0.70   550.00     385.00
              distributions.
    5/11/2020 Return calls to shareholders and creditors regarding D&O settlement.            WIRTH, STEVEN R.           0.60   550.00     330.00

    5/18/2020 Multiple calls and e-mails re: case strategy and distributions                  MARKS, D. BRETT            0.60   660.00     396.00
    5/19/2020 Continue to communicate with equity holders and creditors re: D&O               WIRTH, STEVEN R.           0.50   550.00     275.00
              settlement agreement.
    5/21/2020 Review MORs and coordinate filing of same.                                      WIRTH, STEVEN R.           0.40   550.00     220.00
    5/26/2020 Communicate with creditors regarding D&O settlement.                            WIRTH, STEVEN R.           0.50   550.00     275.00
    5/28/2020 Call with S. Underwood and J. Rizack regarding Starr Indemnity litigation.      WIRTH, STEVEN R.           0.80   550.00     440.00

     6/9/2020 Draft Liquidating Trustee Report for the Period April 1, 2020 through June 8,   MEEHAN, JENNIFER S.        0.90   275.00     247.50
              2020.
     6/9/2020 Attention to Liquidating trustee's fee statements.                              WIRTH, STEVEN R.           0.50   550.00     275.00
    6/12/2020 Multiple communications re: case strategy and closing of case                   MARKS, D. BRETT            0.70   660.00     462.00
    6/16/2020 Review of file; prepare memo to client re: distribution issues                  MARKS, D. BRETT            0.70   660.00     462.00
    6/16/2020 Review/analyze plan, DS and trust regarding fee calculations and creditor       WIRTH, STEVEN R.           1.10   550.00     605.00
              distributions.
    6/22/2020 Review of file and all pending issues; prepare memo to S. Wirth re: discuss     MARKS, D. BRETT            1.30   660.00     858.00
              distributions and closing issues
    6/24/2020 Multiple communications re: case status and closing issues                      MARKS, D. BRETT            0.60   660.00     396.00
    7/14/2020 Calls and emails to and from J. RIzack and A. Barbee re: objections to claims   WIRTH, STEVEN R.           1.20   550.00     660.00
              and interim distributions.
    7/22/2020 Coordinate electronic filing of Post-Confirmation Quarterly Reports for the     MEEHAN, JENNIFER S.        0.20   275.00      55.00
              second quarter.
    7/22/2020 Review and analyze quarterly reports and coordinate filing of same.             WIRTH, STEVEN R.           0.50   550.00      275.00
    8/21/2020 Review and coordinate filing of MORs.                                           WIRTH, STEVEN R.           0.40   550.00      220.00
    8/27/2020 Review distribution analysis and calls with GlassRatner re: same.               WIRTH, STEVEN R.           0.80   550.00      440.00
              TOTAL                                                                                                     25.70            15,282.00




54574870_1.xlsx                                                         Exhibit 3
                           Case 17-14711-LMI                  Doc 489-3             Filed 09/11/20           Page 2 of 7


Date            Services                                                                          Atty.            Hours    Rate     Value
                                                                 B120 - ASSET ANALYSIS
       3/3/2020 Calls to and from M. Mark and D. Kirk regarding D&O settlement agreement   WIRTH, STEVEN R.          0.50   550.00    275.00
                and open issues.
       3/4/2020 Communicate with client, M. Mark and D. Kirk throughout the day regarding  WIRTH, STEVEN R.          0.70   550.00    385.00
                open D&O settlement issues.
       3/5/2020 Review/analyze 9019 motion and bar order and confer with M. Mark re: same. WIRTH, STEVEN R.          1.10   550.00    605.00

    3/6/2020 Review/analyze comments to D&O settlement agreement and confer with M.             WIRTH, STEVEN R.     0.90   550.00    495.00
             Mark re: same.
    3/6/2020 Communicate with D. Kirk throughout the day regarding open issues with D&O         WIRTH, STEVEN R.     0.50   550.00    275.00
             settlement agreement.
    3/9/2020 Call with M. Mark, J. Swanson and D. Kirk regarding D&O 9019 motion.               WIRTH, STEVEN R.     0.50   550.00    275.00
    3/9/2020 Review/revise 9019 D&O settlement motion and review/analyze comments               WIRTH, STEVEN R.     0.90   550.00    495.00
             from defense counsel.
   3/10/2020 Continue to confer with client and defense counsel regarding D&O settlement        WIRTH, STEVEN R.     0.90   550.00    495.00
             issues.
   3/11/2020 Communicate with defense counsel regarding comments to 9019 motion and             WIRTH, STEVEN R.     0.50   550.00    275.00
             service list.
   3/12/2020 Review/analyze potential claims against Bernstein, Breslau and Latifullah.         WIRTH, STEVEN R.     2.30   550.00   1,265.00

   3/12/2020 Communicate with client, D. Kirk and M. Mark re: advancement of defense            WIRTH, STEVEN R.     0.70   550.00    385.00
             costs and related matters.
   3/13/2020 Continue to review possible claims against Bernstein, Breslau and Latifullah.      WIRTH, STEVEN R.     1.40   550.00    770.00

   3/13/2020 Continue to communicate with M. Mark, client and defense counsel regarding         WIRTH, STEVEN R.     0.50   550.00    275.00
             D&O settlement and advancement of defense costs.
   3/16/2020 Continue to review/analyze potential claims against Bernstein, Latifulla and       WIRTH, STEVEN R.     1.50   550.00    825.00
             Breslau.
   3/16/2020 Finalize D&O 9019 motion and bar order and coordinate service of same.             WIRTH, STEVEN R.     1.10   550.00    605.00

   3/17/2020 Finalize analysis of claims against Bernstein, Latifullah and Breslau and confer   WIRTH, STEVEN R.     2.80   550.00   1,540.00
             with client re: same.
   3/18/2020 Call with Damien Conforti regarding D&O settlement motion and bar order.           WIRTH, STEVEN R.     0.50   550.00    275.00

       4/6/2020 Continue to review/analyze potential claims against Beltone and confer          WIRTH, STEVEN R.     1.10   550.00    605.00
                regarding same.
       4/8/2020 Review/analyze Beltone memo and research and confer re: same.                   WIRTH, STEVEN R.     1.10   550.00    605.00
       4/8/2020 Call with M. Mark regarding D&O settlement and SEC informal objection.          WIRTH, STEVEN R.     1.00   550.00    550.00

    4/8/2020 Review/analyze 9019 motion and bar order and research related to same in           WIRTH, STEVEN R.     1.50   550.00    825.00
             preparation for call with SEC.
    4/9/2020 Continue to plan and prepare for conference call with SEC and multiple calls       WIRTH, STEVEN R.     2.10   550.00   1,155.00
             with client re: same.
    4/9/2020 Continue to review/analyze distribution and claims analysis and calls with GR      WIRTH, STEVEN R.     1.10   550.00    605.00
             re: same.
   4/10/2020 Prepare for and attend D&O settlement call regarding open issues.                  WIRTH, STEVEN R.     1.10   550.00    605.00
   4/10/2020 Continue to review/analyze distribution analysis and confer with CMM and GR        WIRTH, STEVEN R.     0.90   550.00    495.00
             re: same.
   4/14/2020 Calls throughout the day with SEC, defense counsel, client and M. Mark             WIRTH, STEVEN R.     1.20   550.00    660.00
             regarding potential resolution to SEC informal objection to bar order.
   4/14/2020 Continue to research and analyze bar order objection issues and confer re:         WIRTH, STEVEN R.     1.40             770.00
             same.
   4/15/2020 Call with client regarding claims and distribution analysis and potential claim    WIRTH, STEVEN R.     0.80             440.00
             objections.
   4/17/2020 Research and analyze issues related to SEC's proposed objection to bar order.      WIRTH, STEVEN R.     1.50   550.00    825.00

   4/17/2020 Review and analyze potential claims against Beltone and call with A. Gold and      WIRTH, STEVEN R.     1.50   550.00    825.00
             client re: same.
   4/21/2020 Communicate with SEC, CMM, D. Kirk and client throughout the day regarding         WIRTH, STEVEN R.     1.20   550.00    660.00
             D&O settlement and bar order language.
   4/23/2020 Communicate with SEC, CMM and defense group throughout the day regarding           WIRTH, STEVEN R.     1.40   550.00    770.00
             proposed resolution to bar order language.
   4/24/2020 Review/analyze revised bar order and calls with CMM and client re: same.           WIRTH, STEVEN R.     1.10   550.00    605.00




                                                                     Exhibit 3
                     Case 17-14711-LMI                   Doc 489-3            Filed 09/11/20             Page 3 of 7


4/27/2020 Review/analyze revised bar order language and call with client re: same.          WIRTH, STEVEN R.    0.60   550.00     330.00

4/27/2020 Review/edit Trustee's sworn testimony and evidence in support of 9019 motion      WIRTH, STEVEN R.    2.10   550.00    1,155.00
          and bar order and confer with client re: same.
4/29/2020 Prepare for and attend hearing on fee applications and for approval of D&O        WIRTH, STEVEN R.    1.60   550.00     880.00
          settlement and bar order.
 5/4/2020 Review order approving settlement and bar order and confer with client re:        WIRTH, STEVEN R.    0.50   550.00     275.00
          same.
5/21/2020 Communicate with various equity holders regarding D&O settlement.                 WIRTH, STEVEN R.    0.50   550.00      275.00
 8/5/2020 Review/analyze claims against Beltone and confer with L. Lazarus and client re:   WIRTH, STEVEN R.    2.10   550.00    1,155.00
          same.
 8/7/2020 Draft/revise dismissal orders and coordinate submission to court.                 WIRTH, STEVEN R.    0.50   550.00      275.00
 8/7/2020 Continue to review/analyze Beltone claim and operative documents and confer       WIRTH, STEVEN R.    2.10   550.00    1,155.00
          with Lee Lazarus and client re: same.
8/20/2020 Continue to review/analyze claims against Belton and confer with A. Gold and      WIRTH, STEVEN R.    1.10   550.00     605.00
          client re: same.
8/21/2020 Call with client regarding potential claims against Beltone and probability of    WIRTH, STEVEN R.    0.60   550.00     330.00
          success.
8/25/2020 Continue to review/analyze claims against Beltone and follow up call with L.      WIRTH, STEVEN R.    1.50   550.00     825.00
          Lazarus and client re: same.
          TOTAL                                                                                                50.50            27,775.00




                                                                Exhibit 3
                               Case 17-14711-LMI                          Doc 489-3               Filed 09/11/20               Page 4 of 7


Date               Services                                                                                        Atty.          Hours      Rate     Value
                                                                          B160 FEE/EMPLOYMENT APPLICATIONS
       3/10/2020   Revise/edit Akerman fee application and confer with client re: same.                 WIRTH, STEVEN R.              1.10   550.00      605.00
       3/11/2020   Review time entries for February 2020 and make edits.                                CASAS MEYER, LUIS R.          1.60   395.00      632.00
       3/11/2020   Edits to fee application to add in February 2020 time.                               CASAS MEYER, LUIS R.          1.10   395.00      434.50
       3/11/2020   Draft/finalize Akerman third interim fee application.                                WIRTH, STEVEN R.              1.20   550.00      660.00
       3/16/2020   Attention to Akerman fee application.                                                WIRTH, STEVEN R.              0.80   550.00      440.00
       3/18/2020   Review and update fee application, exhibits etc. Review time entries.                CASAS MEYER, LUIS R.          2.10   395.00      829.50
       3/18/2020   Revise fee application and exhibits to fee application to include February fees and MEEHAN, JENNIFER S.            2.30   275.00      632.50
                   costs (1.6); finalize fee application and coordinate electronic filing of same (.5);
                   draft Certificate of Service of Notice of Hearing and coordinate electronic filing
                   and service of same (.2).
       3/18/2020   Finalize Akerman fee application.                                                    WIRTH, STEVEN R.              0.70   550.00      385.00
       3/20/2020   Email to J. Rizack forwarding Akerman's Third Interim Fee Application.               MEEHAN, JENNIFER S.           0.10   275.00       27.50
       4/29/2020   Assistance with preparation for hearing.                                             MEEHAN, JENNIFER S.           0.20   275.00       55.00
       4/29/2020   Draft proposed Order on Akerman's Third Interim Post-Confirmation Fee                MEEHAN, JENNIFER S.           0.30   275.00       82.50
                   Application and coordinate submission of same.
       4/29/2020   Plan and prepare for hearings on fee applications of Akerman and GlassRatner.        WIRTH, STEVEN R.              1.00   550.00      550.00

        5/1/2020 Draft Certificate of Service of Order Awarding Third Interim Post-Confirmation      MEEHAN, JENNIFER S.              0.30   275.00           82.50
                 Application for Allowance and Payment of (i) Compensation and (ii)
                 Reimbursement of Expenses of Akerman LLP, General Counsel to the Liquidating
                 Trustee, for the Period of April 1, 2019 – February 29, 2020 (ECF No. 455) and
                 coordinate electronic filing of same.

       5/14/2020 Review order granting Akerman fee application and coordinate with client for        WIRTH, STEVEN R.                 0.50   550.00      275.00
                 payment of approved fees and costs.
                 TOTAL                                                                                                               13.30              5,691.00




                                                                                  Exhibit 3
                            Case 17-14711-LMI                        Doc 489-3               Filed 09/11/20                 Page 5 of 7


Date           Services                                                                                               Atty.       Hours    Rate     Value
                                            B190 - OTHER CONTESTED MATTERS (EXCLUDING ASSUMPTION/REJECTION MOTIONS)
    4/8/2020   Confer regarding Beltone issues, memo regarding strength of claims                           DICKS, JOHN L.          0.40   440.00    176.00
   4/17/2020   Confer regarding claims against AGA / Beltone                                                DICKS, JOHN L.          0.10   440.00     44.00
   4/22/2020   Confer regarding claims against Beltone                                                      DICKS, JOHN L.          0.70   440.00    308.00
   4/27/2020   Confer regarding status of adversaries, settlement amounts, for final hearing on fee         DICKS, JOHN L.          0.50   440.00    220.00
               application
   4/30/2020   Confer regarding status of Angstadt and Mintz Levin lawsuits                                 DICKS, JOHN L.          0.20   440.00     88.00
   4/30/2020   Draft proposed Order Approving Settlement Agreement with Mintz                               MEEHAN, JENNIFER S.     0.30   275.00     82.50
    5/1/2020   Finalize proposed Order Approving Settlement Agreement with Mintz and coordinate             MEEHAN, JENNIFER S.     0.20   275.00     55.00
               submission of same.
    5/6/2020   Facilitate settlement                                                                        DICKS, JOHN L.          0.10   440.00     44.00
   5/11/2020   Coordinate payment of Mintz settlement proceeds                                              DICKS, JOHN L.          0.10   440.00     44.00
   5/11/2020   Telephone conference with Clerk regarding docketing of identical orders twice, draft         MEEHAN, JENNIFER S.     0.30   275.00     82.50
               Certificate of Service of Order Approving, in Part, Liquidating Trustee's Omnibus Motion for
               Approval of Settlement Agreements and Compromises of Controversy (as to Mintz, Levin,
               Cohn, Ferris, Glovsky and Popeo, P.C.) (ECF No . 461) and Order Approving, in Part,
               Liquidating Trustee's Omnibus Motion for Approval of Settlement Agreements and
               Compromises of Controversy (as to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.) (ECF
               No. 462) , and coordinate electronic filing and service of same.

   8/10/2020 Finalize Joint Stipulation of Dismissal of David W. Angstadt and email same to S. Spradley.   MEEHAN, JENNIFER S.      0.20   275.00     55.00

   8/10/2020 Draft Joint Stipulation of Dismissal of Jordan Leber and JJLS Consulting, LLC adversary       MEEHAN, JENNIFER S.      0.30   275.00     82.50
             proceeding.
   8/21/2020 Correspond with witness regarding potential claims against Beltone                            DICKS, JOHN L.           0.50   440.00     220.00
   8/24/2020 Review and confer regarding Beltone adversary                                                 DICKS, JOHN L.           0.20   440.00      88.00
   8/28/2020 Confer regarding claims against Beltone                                                       DICKS, JOHN L.           0.10   440.00      44.00
             TOTAL                                                                                                                  4.20            1,633.50




                                                                             Exhibit 3
                         Case 17-14711-LMI                   Doc 489-3            Filed 09/11/20              Page 6 of 7


Date             Services                                                                              Atty.         Hours    Rate      Value
                                                                  B192 - ADVERSARY PROCEEDINGS
       8/31/2020 Assistance with finalizing Joint Stipulation of Dismissal of Leber adversary. MEEHAN, JENNIFER S.     0.10    275.00      27.50

                 TOTAL                                                                                                 0.10                27.50




                                                                    Exhibit 3
                                Case 17-14711-LMI                          Doc 489-3               Filed 09/11/20               Page 7 of 7


Date               Services                                                                                         Atty.              Hours    Rate       Value
                                                               B310 - CLAIMS ADMINISTRATION AND OBJECTIONS
       7/15/2020 REview claims, draft omnibus proof of claim objections and circulate same to co-counsel. CASAS MEYER, LUIS R.           6.80    395.00    2,686.00

       7/16/2020 Draft/revise omnibus objections to claims and confer with client re: same.                  WIRTH, STEVEN R.            1.10    550.00     605.00
       7/16/2020 Calls with K. Murphy regarding assistance from L. Lazarus with claims objections and        WIRTH, STEVEN R.            1.20    550.00     660.00
                 potential litigation claims.
       7/20/2020 Changes to omnibus objection to claims based on comments from co-counsel and                CASAS MEYER, LUIS R.        2.40    395.00     948.00
                 coordinate filing of same.
       7/20/2020 Continue to review/analyze claims for objection and confer with client re: same. Call       WIRTH, STEVEN R.            1.10    550.00     605.00
                 with K. Murphy regarding assistance from L. Lazarus re: claims objections.

       7/21/2020   Provide comments to various claims objections; memo to S. Wirth                           MARKS, D. BRETT             0.50               330.00
       7/22/2020   Continue claims objection analysis and confer with client re: same.                       WIRTH, STEVEN R.            0.90    550.00     495.00
       7/23/2020   Draft amended objections and coordinate filing of same.                                   CASAS MEYER, LUIS R.        1.70    395.00     671.50
       7/23/2020   Finalize omnibus claim objections and coordinate filing of same.                          WIRTH, STEVEN R.            0.90    550.00     495.00
       7/28/2020   Communicate with creditors regarding omnibus claim objections.                            WIRTH, STEVEN R.            1.10    550.00     605.00
        8/3/2020   Communicate with creditors and client throughout the day re: objections to claims.        WIRTH, STEVEN R.            1.10    550.00     605.00

        8/5/2020 Calls to and from L. Lazarus regarding claims objections and related matters.               WIRTH, STEVEN R.            1.10    550.00     605.00
       8/11/2020 Calls with creditors throughout the day regarding claims objections.                        WIRTH, STEVEN R.            0.50    550.00     275.00
       8/20/2020 Review/analyze claims for objection and confer with L. Lazarus and J. Rizack re: same.      WIRTH, STEVEN R.            1.00    550.00     550.00

       8/20/2020 Review/edit fifth omnibus objection to claims and confer re: same.                          WIRTH, STEVEN R.            0.50    550.00      275.00
       8/24/2020 Review claims, draft and file fifth omnibus objection to claims.                            CASAS MEYER, LUIS R.        3.60    395.00    1,422.00
       8/24/2020 Review/analyze claim of DMI and calls with client and counsel re: settlement discussions.   WIRTH, STEVEN R.            0.80    550.00      440.00

       8/24/2020 Draft/revise orders granting omnibus objections to claims and coordinate submission to      WIRTH, STEVEN R.            0.80    550.00     440.00
                 Court.
       8/25/2020 Communicate with counsel for DMI regarding claims objection and confer with client re:      WIRTH, STEVEN R.            0.70    550.00     385.00
                 same.
       8/26/2020 Continue to communicate with counsel for DMI re: settlement discussions and review          WIRTH, STEVEN R.            0.90    550.00     495.00
                 state court complaint.
       8/27/2020 Draft proposed orders on claim objections with negative notice period expiring and          CASAS MEYER, LUIS R.        4.20    395.00    1,659.00
                 submit same to court.
       8/27/2020 Review/analyze five omnibus claims objections and draft/edit proposed orders granting       WIRTH, STEVEN R.            0.90    550.00     495.00
                 same.
       8/28/2020 Coordinate submission of proposed Order Sustaining Trustee's Amended First Omnibus          MEEHAN, JENNIFER S.         0.20    275.00       55.00
                 Objection to Claim, proposed Order Sustaining Trustee's Amended Third Omnibus
                 Objection to Claim, and proposed Order Sustaining Trustee's Amended Fourth Omnibus
                 Objection to Claim.
       8/28/2020 Continue to communicate with DMI and client re: claim objection.                            WIRTH, STEVEN R.            0.40    550.00     220.00
       8/28/2020 Revise/edit orders granting claims objections.                                              WIRTH, STEVEN R.            0.40    550.00     220.00
       8/28/2020 Review/edit distribution analysis and calls with GlassRatner re: same.                      WIRTH, STEVEN R.            0.80    550.00     440.00
       8/31/2020 Call with D. Conforti re: objection to SJO claim.                                           WIRTH, STEVEN R.            0.90    550.00     495.00
       8/31/2020 Continue to communicate with DMI and client regarding claim objection and settlement        WIRTH, STEVEN R.            0.40    550.00     220.00
                 discussions.
                 TOTAL                                                                                                                  36.90             17,396.50




                                                                                   Exhibit 3
